Exhibit 10.4

 

This Agreement (the “Agreement”), dated as of March 13, 2015 (the “Effective
Date”), by and among Oculus Innovative Sciences, Inc., a Delaware corporation,
with its principal place of business at 1129 N. McDowell Blvd., Petaluma, CA
94954 (“Oculus”), Ruthigen, Inc., a Delaware corporation, with its principal
place of business at 2455 Bennett Valley Road, Suite C116, Santa Rosa, CA 95404
(“Ruthigen”) and Hoji Alimi.

 

Reference is made to (i) that certain License and Supply Agreement, dated May
23, 2013, as amended on October 9, 2013, November 6, 2013 and January 31, 2014,
by and among Ruthigen and Oculus (the “License and Supply Agreement”), (ii) that
certain Separation Agreement, dated August 2, 2013, as amended on January 31,
2014, by and between Ruthigen and Oculus (the “Separation Agreement”), and (iii)
that certain Shared Services Agreement, dated May 23, 2013, as amended on
January 31, 2014, by and between Ruthigen and Oculus (the “SSA” and collectively
with the License and Supply Agreement, the Separation Agreement and any other
agreements or understandings (whether written or oral) between Ruthigen and
Oculus, the “Oculus Agreements”).

 

NOW, THEREFORE, for and in consideration of the premises, the mutual agreements
and covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.Termination of Shared Services Agreement.     As of the Effective Date, the
SSA shall be mutually terminated, if not previously terminated, and be of no
further force and effect.

  

2.Amendment of the License and Supply Agreement.     

As of the Effective Date, the License and Supply Agreement is hereby amended as
follows:

(i) The definition of “Field” is deleted in its entirety and the following
definition is inserted in lieu thereof: “Field” means the surgical irrigation
drug product indications(s) set forth in the Development and Commercialization
Plan attached as Schedule 3 to the License and Supply Agreement;

(ii) The definition of “Invasive” is deleted in its entirety;

(iii) The definition of “Product” is deleted in its entirety and the following
definition is inserted in lieu thereof: “Product” means any sterile prescription
drug product for use in the Field in the Territory;

(iv) Section 2.1(b) is deleted in its entirety;

(v) Section 6.13 is deleted in its entirety and the words “Intentionally
Omitted” are inserted in lieu thereof.

 



3.NON-COMPETE. Hoji Alimi acknowledges and recognizes the highly competitive
nature of the business of Oculus, the amount of sensitive and confidential
information involved in the discharge of Hoji Alimi’s former position with
Oculus, and the harm to Oculus that would result if such knowledge or expertise
was disclosed or made available to a competitor. Based on that understanding,
Hoji Alimi hereby expressly agrees as follows:     



As a result of the particular nature of Hoji Alimi’s past and present
relationship with Oculus for the period of one year from the Effective Date
hereby agrees that he will not, directly or indirectly, (i) engage in any
business for his own account or otherwise derive any personal benefit from any
business that competes with the business of Oculus or any of its affiliates
(Oculus and its affiliates are referred to, collectively, as the “Company
Group”), (ii) enter the employ of, or render any services to, any person engaged
in any business that competes with the business of any entity within the Company
Group, (iii) acquire a financial interest in any person engaged in any business
that competes with the business of any entity within the Company Group, directly
or indirectly, as an individual, partner, member, shareholder, officer,
director, principal, agent, trustee, or consultant, or (iv) interfere with
business relationships (whether formed before or after the Effective Date)
between Oculus, any of its respective affiliates or subsidiaries, and any
customers, suppliers, officers, employees, partners, members or investors of any
entity within the Company Group. For purposes of this Agreement, businesses in
competition with the Company Group shall include, without limitation, businesses
which any entity within the Company Group may conduct operations, and any
business which any entity within the Company Group has specific plans to conduct
operations in the future and as to which Hoji Alimi is aware of such planning,
whether or not such businesses have or have not as of that date commenced
operations.

 



1

 

 

4.EFFECT OF THIS AGREEMENT. Except as specifically amended as set forth herein,
each term and condition of the License and Supply Agreement shall continue in
full force and effect.

 

5.GOVERNING LAW. This Agreement shall be governed by and construed in accordance
with the laws in force in the State of California, without giving effect to the
choice of laws provisions thereof.

 

6.COUNTERPARTS; FACSIMILE SIGNATURES. This Agreement may be executed or
consented to in counterparts, each of which shall be deemed an original and all
of which taken together shall constitute one and the same instrument. This
Agreement may be executed and delivered by facsimile or electronically and, upon
such delivery, the facsimile or electronically transmitted signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.

 

 





  Oculus Innovative Sciences, Inc.               By: /s/ Jim Schutz   Name: Jim
Schutz   Title: Chief Executive Officer               Ruthigen, Inc.            
  By: /s/ Hoji Alimi   Name: Hoji Alimi   Title: Chief Executive Officer        
      Hoji Alimi       /s/ Hoji Alimi      

 



2

 